Title: General Orders, 3 September 1777
From: Washington, George
To: 



Head Quarters, Wilmington [Del.] Septr 3rd 1777.
Oxford.Norton. Nottingham.


John Parker Esqr. is appointed paymaster to the 8th Pennsylvania regt in the room of John Boyd Esqr. resigned.
As the enemy’s motions will be sudden, and perhaps rapid, the General positively orders the commanding officers of corps to keep their men in camp, by no means suffering them to ramble about, out of the verge of it—The discharge of two field pieces is to be considered by the Brigadiers and officers commanding brigades as an alarm, and as a signal for getting the men under arms; and to the waggon-masters for putting to their horses—Upon the firing the alarm guns, the general officers, after giving the necessary orders for parading their men, are to repair immediately to Head Quarters.
The division commanded by Genl Wayne, is immediately to incamp on the left of Genl Sullivan—Genl Nash to encamp, on the left of Genl Wayne, and Lord Stirling’s division on the left of the whole—Genl Knox will fix on a proper place for the park of artillery in this encampment—The Quarter Master General and Engineers will mark out the whole without loss of time. All the waggons that are not absolutely necessary are to be kept on the east side of the Brandewine.
A subaltern and 25 men are to mount guard daily at the Fort at Christiana—Genl Knox will see what artillery men are necessary to place there and give orders accordingly.
It is expected that the officers of every Corps will immediately inspect the men’s arms and ammunition, to see that every thing is in order—If any of the Continental troops are without arms, the commanding officer of the Corps to which they belong, is to apply to the Adjutant

General, for orders on the Commissary of military stores, for such as are wanted.
 A detachment of men properly officered are to parade at sun sett this afternoon at  with at least twenty four rounds of ammunition two day’s provision ready dressed and their blankets.
The officers appointed to overlook the fatigue parties are earnestly exhorted to keep the men to their duty and see that the work goes on briskly.
The Commander in Chief approves the following sentences of a General Court Martial, held August 30th—31st and Sept. 2nd whereof Col. Johnston was president.
Peter Linch a Matross in Capt. Gibbs Jones’s company of artillery, charged with “Desertion”—found guilty and sentenced to have the hair on the front part of his head shaved off without soap, and a quantity of tar and feathers fixed on the place as a substitute for hair, then to run the Gauntlope in the company to which he belongs, provided nevertheless that the stripes which he shall receive while running the gauntlope, shall not exceed one hundred; and then to be sent on board one of the Continental frigates to serve during the war.
Daniel Fennel of Col. Proctor’s regt, charged with “Deserting from the said regiment”—found guilty, and sentenced to receive one hundred [lashes] on his bare back, and to forfeit one month’s pay for the use of the sick.
Daniel Hailey of the 11th Virginia regt charged with “Abetting the cause of a deserter from Col. Proctor’s regiment of artillery, and with collaring Col. Proctor”—found guilty, and sentenced to receive one hundred lashes on his bare back.
James Martin of the 2nd Pennsylv: regt charged with “Being drunk and asleep on his post while sentinel over prisoners”—found guilty, and sentenced to receive one hundred lashes on his bare back; and to have the hair from the front part of his head shaved off without soap, and tar and feathers substituted in the room of the hair.
Henry Hargood charged with “Desertion from the German regiment”—found guilty, and sentenced to suffer death: But for the reasons mentioned by the court, they recommend him to the Commander in Chief’s clemency and mercy—The Commander in Chief pardons the offender.
Godfrid Oxford of the 14th Virginia regt charged with “Desertion—getting drunk and loosing his arms”—found not guilty of desertion; but guilty of getting drunk and losing his arms; and sentenced to receive one hundred lashes on his bare back, and to pay for his arms lost.
After Orders. The several divisions of the army are to remain in their encampments, as they were this morning, but to hold themselves in

readiness to march at a moment’s warning; and neither officer nor soldier is to be out of hearing of the drum of his brigade, And the more certainly to get and keep the men in their quarters, the rolls are to be regularly called, and all absent men looked up, & brought to their regiments.
